DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because the first paragraph does not provide the complete application history.  The paragraph should be amended to include the relevant parent applications.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 is objected to because of the following informalities:  In line 3, -jaw- should be inserted after “second”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
In claim 1, Applicant claims “an anatomical feature is electrosurgically effected by contacting the anatomical feature with a medial edge of the cutting member,” which is a 
In claim 4, Applicant claims “during the second use state the anatomical feature is sandwiched between and in contact with both the cutting member and the anvil,” which is a positive recitation of the body.  Applicant is required to inferentially recite the body.  For example, Applicant could say “during the second use state the anatomical feature is configured/adapted to be sandwiched between and in contact with both the cutting member and the anvil”. 
In claim 9, Applicant claims “the anatomical feature is positioned between the first jaw and the second jaw,” which is a positive recitation of the body.  Applicant is required to inferentially recite the body.  For example, Applicant could say “the anatomical feature is configured/adapted to be positioned between the first jaw and the second jaw”. 
In claim 9, Applicant claims “the anatomical feature is positioned between the cutting member and the anvil,” which is a positive recitation of the body.  Applicant is required to inferentially recite the body.  For example, Applicant could say “the anatomical feature is configured/adapted to be positioned between the cutting member and the anvil”. 
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4, and 9 recite non-statutory subject matter which alters the scope of the claims (see above).
Claim 1 recites the limitation "an anatomical feature" in line 8.  The antecedent basis for this limitation is confusing, because it has already been recited.  Appropriate correction is required.
Claim 1 recites the limitation "the anatomical feature" in line 9.  The antecedent basis for this limitation is confusing, because it is unclear which “anatomical feature” is being referred to (also see claims 4 and 7).  Appropriate correction is required.
Claim 6 recites the limitation "the interior edge" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the anatomical feature" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the medial edge" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,413,350.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
1-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson, U.S. 2006/0271038 (hereinafter Johnson).
Regarding claims 1, 3, and 7, Johnson discloses (note fig. 3D; paragraphs 74, 76, and 79) a device comprising: a first jaw comprising a first jaw body (includes electrodes ‘512a-b’) and a cutting member (527a); a second jaw comprising a second jaw body (includes electrodes ‘522a-b’); wherein a therapy current from a power source is passed between jaw bodies during a first use state (for sealing/coagulating tissue); and wherein a second therapy current from a power source is passed between a ‘medial edge’ (flat surface of ‘527a’ disposed between the jaws) of the cutting member and the second jaw body during a second use state (for cutting tissue).   
Regarding claim 2, Johnson discloses (note fig. 3D) a device wherein the cutting member includes an ‘exterior edge’ (right/exposed side of ‘527a’) and an ‘interior edge’, the medial edge is the interior edge.
Regarding claim 4, Johnson discloses (note fig. 3D) a device wherein the second jaw comprises an insulative ‘anvil’ (portion of ‘523’ that extends between the jaws), and during the second use state tissue is sandwiched between the cutting member and the anvil.
Regarding claim 5, Johnson discloses (note paragraphs 74, 76, and 79) a device wherein the first jaw body and the cutting member are ‘in contact’ with a first (i.e., positive) pole of the power source (first jaw body is capable of receiving positive polarity during first use/sealing state – note paragraphs 52 and 68), and the second jaw body is ‘in contact’ with a second (i.e., negative) pole of the power source, wherein an insulator is located between the first jaw body and the cutting member (513).     

Regarding claim 8, Johnson discloses (note fig. 3D) a device wherein at least one of the cutting member, the first jaw body, and the second jaw body includes a standoff (portion of ‘523’ that extends between the jaws), the standoff prevents the first jaw body from contacting the second jaw body. 

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frecker, U.S. 7,208,005 (hereinafter Frecker).
Regarding claim 9, Frecker discloses (note figs. 1-3 and 7-11) a device comprising a jaw assembly comprising: a first jaw (30) comprising a cutting member (90) and a second jaw (60) comprising an ‘anvil’; wherein the device is operable in a first clamping state wherein the jaws are vertically movable (see col. 4, line 30; figs. 2 and 7-10), and a second cutting state wherein the jaws are movable in a different direction (see col. 4, line 30; figs. 3 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 10-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frecker in view of Johnson.
Regarding claims 10-15, Frecker discloses the claimed medical device, but fails to explicitly disclose the inclusion of bipolar electrodes on the opposing jaw bodies for delivering different therapy currents during the different use states (i.e., modes).  Johnson teaches (see above; note fig. 3D, paragraphs 74, 76, and 79) a similar forceps device comprising bipolar electrodes (and an insulator [513] between a jaw body and a cutting member [527a], along with an opposing standoff [523] for preventing unwanted shorting) on opposing jaws for delivering different therapy currents during different use states (i.e., modes).  It is well known in the art that the use of electrical energy during this type of procedure minimizes unwanted blood loss and therefore results in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the apparatus of Frecker to comprise the electrode-insulator configuration of Johnson for delivering different therapy currents during different use states.  This is because this modification would have resulted in the minimization of unwanted blood loss, and consequently it would have increased safety and efficiency.  It should be noted that this modified device would be capable of meeting the claimed functional limitations. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794